
	

114 HRES 645 IH: Expressing the sense of the House that individuals captured by the United States for supporting the Islamic State of Iraq and the Levant should be detained at United States Naval Station, Guantanamo Bay, Cuba.
U.S. House of Representatives
2016-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 645
		IN THE HOUSE OF REPRESENTATIVES
		
			March 15, 2016
			Mrs. Walorski (for herself, Mr. Byrne, Mr. Coffman, Mr. Franks of Arizona, Mr. Fleming, Mr. Lamborn, Mr. Austin Scott of Georgia, Mr. Wilson of South Carolina, and Mr. Zinke) submitted the following resolution; which was referred to the Committee on Armed Services, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing the sense of the House that individuals captured by the United States for supporting the
			 Islamic State of Iraq and the Levant should be detained at United States
			 Naval Station, Guantanamo Bay, Cuba.
	
	
 That it is the sense of the House that— (1)the Islamic State of Iraq and the Levant (ISIL) has declared war on the United States;
 (2)the United States Armed Forces are currently engaged in combat operations against ISIL; (3)in conducting combat operations against ISIL, the United States has captured and detained individuals associated with ISIL and will likely capture and hold additional ISIL detainees;
 (4)following the horrific terrorist attacks on September 11, 2001, the United States determined that it would detain at United States Naval Station, Guantanamo Bay, Cuba, individuals who had engaged in, aided, or abetted, or conspired to commit, acts of international terrorism, or acts in preparation therefor, that have caused, threaten to cause, or have as their aim to cause, injury to or adverse effects on the United States, its citizens, national security, foreign policy, or the economy;
 (5)members of ISIL captured by the United States during combat operations against ISIL meet such criteria for continued detention at United States Naval Station, Guantanamo Bay; and
 (6)all individuals captured by the United States during combat operations against ISIL that meet such criteria by their affiliation with ISIL must be detained outside the United States and its territories and should be transferred to United States Naval Station, Guantanamo Bay.
			
